United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF COMMERCE, NATIONAL )
OCEANIC & ATMOSPHERIC
)
ADMINISTRATION, Brownsville, TX, Employer )
___________________________________________ )
J.C., Appellant

Appearances:

Docket No. 08-1520
Issued: December 17, 2008

Case Submitted on the Record

Appellant, pro se
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 2, 2008 appellant filed a timely appeal from a December 31, 2007 merit decision
of an Office of Workers’ Compensation Programs’ hearing representative who affirmed the
denial of appellant’s injury claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established that he sustained a low back, groin or right leg
injury in the performance of duty.
FACTUAL HISTORY
On January 12, 2007 appellant, then a 61-year-old inspector, filed a claim alleging that on
November 21, 2006 he injured his low back, groin and right leg when he stepped on a stainless
steel drain cover and fell while performing an inspection. He stopped work on December 15,
2006 and did not return. Appellant submitted a surgical procedure consent form prepared by

Dr. Jose G. Dones Vazquez, a Board-certified orthopedic surgeon, for decompression surgery at
L3 to L5.
By letter dated March 8, 2007, the Office advised appellant of the factual and medical
evidence needed to establish his claim. It requested that he submit a physician’s reasoned
opinion addressing the relationships of his claimed conditions and the November 21, 2006
incident.
Appellant submitted a statement indicating that he delayed in filing a claim because he
did not want to miss work; however, he filed a claim after experiencing a stiff back. On
November 21, 2006 he noted that he was inspecting marinated shrimp alignment belts and
stepped on a defective floor drain guard and fell on his back. In a December 19, 2006 report,
Dr. Jose Luis Ayala, a podiatrist, treated appellant for cellulitis and infection of both feet. He
noted appellant’s history was significant for diabetes and he developed two foot wounds.
Dr. Ayala diagnosed cellulitis, possible osteomyelitis and out of control diabetes. He admitted
appellant to the hospital for intravenous antibiotics and local wound care. Appellant came under
the treatment of Dr. Humberto De La Vega, a Board-certified family practitioner, from
December 24, 2006 to March 6, 2007 for diabetes and bilateral foot wounds. Dr. De La Vega
diagnosed diabetes mellitus type II, hypertension, osteomyelitis, abscess of the left foot, hearing
loss and lumbar spinal stenosis. On March 6, 2007 he treated appellant in follow up for abscess
of the left foot.
In a decision dated April 17, 2007, the Office denied appellant’s claim, finding that the
medical evidence was not sufficient to establish that his conditions were caused by the
November 21, 2006 incident.
On May 12, 2007 appellant requested an oral hearing which was held on
October 11, 2007. He submitted a report from Dr. Gustavo F. Stern, a Board-certified surgeon,
dated December 18, 2006, who treated appellant for a work-related low back injury, which
occurred on November 21, 2006. Appellant reported that he was working on a marinated shrimp
alignment belt, stepped on a defective floor drain guard and slipped and landed on his back. He
had low back pain radiating into the right inguinal area with left leg numbness. Dr. Stern noted
findings upon physical examination of decreased sensation to the bilateral lower legs, painful
limited range of motion, pain to the lumbar and sacral area with sitting and rising. He diagnosed
difficulty in walking and low back pain and recommended a magnetic resonance imaging (MRI)
scan. On March 14, 2007 appellant was treated by Dr. Ayala for osteomyelitis and foot abscess.
He noted that the wound was completely healed with no edema, erythema or infection.
Dr. Ayala diagnosed history of severe wound with osteomyelitis completely healed.
Appellant also provided reports from Dr. Madhavan Pisharodi, a Board-certified
neurosurgeon. On May 7, 2007 Dr. Pisharodi advised that appellant reported that he fell several
months earlier with pain in the lumbar area and radiation into the right hip and leg with
numbness. He noted findings of symmetrical and equal deep tendon reflexes in the upper and
lower extremities bilaterally, sensory loss at L4 on the right and L5 and S1 on the left with
positive straight leg raises. Dr. Pisharodi diagnosed chronic back pain, lumbar canal stenosis and
lumbar degenerative disc disease. He noted that in all probability the L4-5 canal stenosis was the
pain generator and recommended physical therapy. In a November 16, 2007 report,

2

Dr. Pisharodi noted that appellant’s back pain commenced secondary to several falls and the
most recent incident occurred several months before evaluation. He noted findings of sensory
loss of appellant’s left leg, decreased lumbar range of motion, tenderness of the paraspinal
muscles, positive straight leg raises with muscle weakness. A lumbar MRI scan revealed
evidence of lumbar canal stenosis at L3-4 and L4-5 without nerve root impingement. As
appellant did not respond to conservative treatment, he underwent a posterior lumbar
decompression. Dr. Pisharodi opined that, because appellant did not have back pain prior to his
fall, in all medical probability, it triggered the back pain and caused his lumbar stenosis to be
come.
In a December 31, 2007 decision, the hearing representative affirmed the April 17, 2007
decision denying appellant’s claim.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
filed within the applicable time limitation of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or occupational disease.2
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident, which is alleged to have occurred.3 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability, claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.4
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
1

5 U.S.C. §§ 8101-8193.

2

Gary J. Watling, 52 ECAB 357 (2001).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Id.

3

the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.5 The weight of medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.6
ANALYSIS
Appellant alleged that he sustained a low back injury when he slipped and fell while
performing inspecting duties on November 21, 2006. The Board notes that the evidence supports
that the incident occurred on November 21, 2006 as alleged. However, the medical evidence is
insufficient to establish that appellant sustained a low back groin or right leg injury causally
related to the November 21, 2006 slip and fall incident. On March 8, 2007 the Office advised
appellant of the medical evidence needed to establish his claim. Appellant did not submit
sufficient medical opinion from an attending physician addressing how the November 21, 2006
slip and fall caused or aggravated his claimed conditions.
Appellant submitted reports from Dr. Ayala, a podiatrist, for treatment of cellulitis and
infection of the bilateral feet. Dr. De La Vega also noted treating appellant for several
conditions. However, Drs. Ayala and De La Vega’s reports are insufficient to establish the claim
as the physicians did not provide any history of the November 21, 2006 incident or address
whether how the November 21, 2006 slip and fall caused or contributed to the diagnosed medical
conditions.7 Therefore, these reports are insufficient to meet appellant’s burden of proof.
On December 18, 2006 Dr. Stern noted a history of appellant’s work injury and
diagnosed difficulty walking and low back pain. He reported working on a marinated shrimp
alignment belt and stepping on a defective floor drain guard and falling on his back. Although,
Dr. Stern noted the history of injury as reported by appellant, he did not provide his own opinion
regarding whether the medial conditions were work related.8 He failed to provide a rationalized
opinion explaining the causal relationship between appellant’s low back condition and the
incident of November 21, 2006.9 Dr. Stern did not explain the reasons why the November 21,
2006 incident caused or aggravated the diagnosed condition.
On May 7, 2007 Dr. Pisharodi noted appellant’s treatment for low back pain secondary to
several falls. Appellant reported the back pain commenced secondary to several falls, with the
most recent incident occurring several months before his initial evaluation in May 2007.
5

Leslie C. Moore, 52 ECAB 132 (2000).

6

Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB 332 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
7

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
8

See Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
9

See Jimmie H. Duckett, supra note 6.

4

Dr. Pisharodi diagnosed chronic back pain, lumbar canal stenosis and lumber degenerative disc
disease. However, he did not address whether appellant’s condition was work related.
Dr. Pisharodi did not note the history of a fall at work on November 21, 2006.10 On
November 16, 2007 he noted MRI scan findings and that appellant underwent a posterior lumbar
decompression. Dr. Pisharodi noted that appellant attributed his back pain to his fall. He opined
that, because appellant did not have back pain prior to his fall, in all medical probability, his fall
triggered the back pain and caused his lumbar stenosis to be symptomatic. However,
Dr. Pisharodi again did not specifically address the fall at work on November 21, 2006.11 His
only rationale on causal relationship is that appellant had no back problems prior to the fall.
However, the Board has held that an opinion that a condition is causally related to an
employment injury because the employee was asymptomatic before the injury is insufficient,
without supporting rationale, to support a causal relationship.12 Dr. Pisharodi failed to address
how the nonemployment factors, such as the prior falls and appellant’s diabetes may have
affected his back condition.
The remainder of the medical evidence, including a surgical procedure consent form, fails
to address causal relationship between appellant’s diagnosed conditions and the November 21,
2006 work incident.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.13 Causal relationships must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence and the Office
therefore properly denied appellant’s claim for compensation.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained a low back, groin and right leg injury causally related to his November 21, 2006
employment incident.

10

See Frank Luis Rembisz, supra note 8.

11

See id. (a medical opinion based on an incomplete history is insufficient to establish causal relationship).

12

Kimper Lee, 45 ECAB 565 (1994).

13

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

5

ORDER
IT IS HEREBY ORDERED THAT the December 31 and April 17, 2007 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: December 17, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

